Grass
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 17/000,355 filed on August 23, 2020.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by U.S. Pub #2016/0336404 to Naito.
Regarding independent claim 1, Naito discloses a semiconductor device (Fig. 7) including a transistor portion (Fig. 70) and a diode portion (Fig. 80), comprising:
a semiconductor substrate (10);
a drift layer (Fig. 7: 18) of a first conductivity type (N-) formed in the semiconductor substrate (10);
a base region (14) of a second conductivity type (P-) formed in the semiconductor substrate (10) and above the drift layer (18); and
an accumulation region (16) of the first conductivity type (N+) provided between the drift layer (18) and the base region (14) and having an impurity concentration (N+) higher than an impurity concentration in the drift layer (N-),
wherein the transistor portion (70) has:
a plurality of trench portions (30 or 40) that are formed in a front surface of the semiconductor substrate (10) and are arrayed in a predetermined direction; and
a plurality of mesa portions (mesa formed between each adjacent trenches), each mesa portion formed between adjacent trench portions (30 or 40) among the plurality of trench portions (30 or 40);
an emitter region (12) of the first conductivity type (N+) formed in the plurality of mesa portions in the front surface of the semiconductor substrate (10) and having an impurity concentration (N+) higher than the impurity concentration in the drift layer (N-);
a collector region (22) provided on a back surface side of the semiconductor substrate (10); and
a boundary region (see Examiner’s mark-up below) in which the emitter region (12) is not formed between the plurality of trench portions (30, 40), at one end of an array direction in the transistor portion (70, see Examiner’s mark-up), (under broadest reasonable interpretation a portion of the boundary region is formed in the transistor portion, see Examiner’s Mark-up),
wherein the transistor portion (30, 40) extends, in the array direction, from a region at which the emitter region (12) is provided to the boundary region (see Examiner’s mark-up), 
the accumulation region extends (16), in the array direction, from a region at which the emitter region (12) is provided to an inside of the boundary region (see Examiner’s mark-up for boundary region) such that an end portion of the accumulation region (16) is positioned within the boundary region (see Examiner’s mark-up for boundary region), and
an end portion of the collector region (22) is closer, in the array direction, to the diode portion (80) than the end portion of the accumulate region (16).


    PNG
    media_image1.png
    730
    744
    media_image1.png
    Greyscale

Regarding claim 2, Naito discloses wherein the diode portion (80) includes a cathode (82) region of the first conductivity type (N) on the back surface side of the semiconductor substrate (10).
Regarding claim 3, Naito discloses wherein a mesa portion (mesa portion are located between each adjacent trench) in which an emitter region (12) being closest to the diode portion (82) in the array direction is provided contacts a gate trench (40) portion at a side of the diode portion (80).
Regarding independent claim 9, Naito discloses a semiconductor device (Fig. 7) including a transistor portion (Fig. 70) and a diode portion (Fig. 80), comprising:
a semiconductor substrate (10);
a drift layer (Fig. 7: 18) of a first conductivity type (N-) formed in the semiconductor substrate (10);
a base region (14) of a second conductivity type (P-) formed in the semiconductor substrate (10) and above the drift layer (18); and
an accumulation region (16) of the first conductivity type (N+) provided between the drift layer (18) and the base region (14) and having an impurity concentration (N+) higher than an impurity concentration in the drift layer (N-),
wherein the transistor portion (70) has:
a plurality of trench portions (30 or 40) that are formed in a front surface of the semiconductor substrate (10) and are arrayed in a predetermined direction; and
a plurality of mesa portions (mesa formed between each adjacent trenches) between the plurality of trench portions (30 or 40);
an emitter region (12) of the first conductivity type (N+) formed in the plurality of mesa portions in the front surface of the semiconductor substrate (10) and having an impurity concentration (N+) higher than the impurity concentration in the drift layer (N-);
a collector region (22) of the second conductivity type (P+) provided on a back surface side of the semiconductor substrate (10) in a region in which the emitter region (12) is provided; and
a boundary region (see Examiner’s mark-up above from claim 1) in which the emitter region (12) is not formed between the plurality of trench portions (30, 40), at one end of an array direction in the transistor portion (70, see Examiner’s mark-up above), (under broadest reasonable interpretation a portion of the boundary region is formed in the transistor portion, see Examiner’s Mark-up above),
wherein the diode portion (80) includes a cathode region (82) of the first conductivity type (N+) on the back surface side of the semiconductor substrate (10),
the cathode region (82) is also provided on the back surface side of the semiconductor substrate (10) in the boundary region (See Examiner’s mark-up above from claim 1 for boundary region),
the accumulation region extends (16), in the array direction, from a region at which the emitter region (12) is provided to an inside of the boundary region (see Examiner’s mark-up for boundary region) such that an end portion of the accumulation region (16) is positioned within the boundary region (see Examiner’s mark-up for boundary region), and
the cathode region (82) is provided at a back surface of the end portion of the accumulation region (16; this is considered substantially analogous to applicant’s own cathode region and the accumulation region).
Regarding claim 10, Naito discloses wherein a mesa portion (mesa portion are located between each adjacent trench) in which an emitter region (12) being closest to the diode portion (82) in the array direction is provided contacts a gate trench (40) portion at a side of the diode portion (80).

    PNG
    media_image2.png
    735
    683
    media_image2.png
    Greyscale




	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Matsudai et al. (US Pub # 2016/0079235).
Regarding claims 4 and 11, Naito disclose all of the limitations of claim 1 from which this claim depends. Naito fails to explicitly disclose wherein the boundary region further comprises a dummy trench portion.
Matsudai discloses wherein the boundary region (Fig. 4: boundary region considered where IGBT region R2 is formed) further comprises a dummy trench portion (Fig. 4: 144).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the boundary region of Naito with a dummy trench portion as taught by Matsudai in order to generate an electric field in the vicinity of the edge portion where the bottom surface of the dummy trench 144 crosses the lateral surface thereof (¶0059).
Regarding claims 5 and 12, Naito disclose all of the limitations of claim 4 from which this claim depends. 
Naito discloses wherein the base region (14) is formed on the front surface of the semiconductor substrate (10), the emitter region (12) is provided on a front surface of the base region (14), and the semiconductor device (Fig. 7: 100) further comprises an emitter electrode (28) that contacts at least the emitter region (12), wherein the gate trench portion (40) extends from a front surface of the emitter region (12) and penetrates the base region (14) and the accumulation region (16) to reach the drift region (18), the gate trench portion (40) includes a first insulating film (42) covering an inside of the gate trench portion (40) and a gate conductive portion (44) insulated from the semiconductor substrate (10) interposed with the first insulating film (42), the gate trench portion (40) being electrically connected to a gate electrode (50 or 51).
Naito fails to explicitly disclose the dummy trench portion includes a second insulating film covering an inside of the dummy trench portion and a dummy conductive portion insulated from the semiconductor substrate interposed with the second insulating film.
Matsudai discloses the dummy trench (Fig. 4: 124) portion includes a second insulating film (125) covering an inside of the dummy trench (124) portion and a dummy conductive portion (126) insulated from the semiconductor substrate (Fig. 4) interposed with the second insulating film (125).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the boundary region of Naito with a dummy trench portion as taught by Matsudai in order to generate an electric field in the vicinity of the edge portion where the bottom surface of the dummy trench 144 crosses the lateral surface thereof (¶0059).
Allowable Subject Matter
Claims 6-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 6 and 13 recites: wherein the dummy conductive portion is electrically connected to the emitter electrode.
Claims 7 and 14recites: wherein the boundary region includes a contact region of the second conductivity type on the front surface of the semiconductor substrate, having an impurity concentration higher than an impurity concentration in the base region.
Claims 8 and 15 recites: wherein the diode portion includes an emitter trench portion having an emitter potential, wherein the emitter trench portion includes a third insulating film covering an inside of the emitter trench portion and an emitter conductive portion insulated from the semiconductor substrate interposed with the third insulating film, the emitter conductive portion being electrically connected to the emitter electrode.
Each of the above recitations, interpreted in combination with all other limitations of the claim and all limitations of any claims they depend from, is not taught or rendered obvious by the prior art of record and are indicated as allowable subject matter.

Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the limitation from claim 16 requiring “a contact region of the second conductivity type provided on the front surface of the semiconductor substrate and having an impurity concentration higher than an impurity concentration in the base region and an outermost end portion of the accumulation region in the extending direction is provided inside the well region in the extending direction” taken in combination with all remaining limitations of each respective claim.  All dependent claims inherit the allowable subject matter of the respective independent claim and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. UD Pub# 2017/0025522 to Naito, US Pub# 2016/0336435 to Naito, US Pat# 7,977,704 to Koyama et al. US Pub # 2008/0224207 to Sakamoto et al. US Pub# 2007/0215898 to Ozeki et al. and US Pub# 2003/0201455 to Takahashi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896